Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62881834 (filed 08/01/2019).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al. (US 20200412519 A1, hereinafter Krishnaswamy), in view of WOMACK et al. (US 20100150103 A1, hereinafter WOMACK).

Regarding claim 1, Krishnaswamy teaches an apparatus for wireless communications by a first wireless device, comprising (in general, see fig. 10 and corresponding at least paragraphs 93-97, see also paragraphs 122-134 for relevant information on initial procedures): 
at least one processor and a memory configured to (see at least fig. 6, e.g. relay node’s components):
 utilize receive beams to receive radio frequency (RF) signals from at least one network entity and utilize transmit beams to forward RF signals to at least one second wireless device (see at least para. 94, e.g. beams on donor side to base station 1002, and beams of service side to UE 1006); and 
participate in an procedure between the at least one network entity and the at least one second wireless device by at least generating and sending RF signals, via the transmit beams, to the at least one second wireless device (see at least para. 94 along with para. 123-124, e.g. relay node repeater participates in initial procedure).
Krishnaswamy differs from the claim, in that, it does not specifically disclose access procedure, which is well known in the art and commonly used for providing higher spectrum efficiency and lower battery power consumption.
WOMACK, for example, from the similar field of endeavor, teaches similar or known mechanism of [participate in an] access procedure (in general, see fig. 2 and 3C along with their respective paragraphs 22-50 and 60-65, in particular, see fig. 3C, e.g. relay node participating in initial access), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate WOMACK into the apparatus of Krishnaswamy for providing higher spectrum efficiency and lower battery power consumption.

Regarding claim 2, Krishnaswamy in view of WOMACK teaches receive a configuration from the at least one network entity to utilize the receive beams to receive the RF signals from the at least one network entity and the transmit beams to forward the RF signals to the at least one second wireless device.  (Krishnaswamy, see at least para. 123-124, e.g. beam sweeping by base station to find best beams)

Regarding claim 3, Krishnaswamy in view of WOMACK teaches the generated RF signals comprise at least one of reference signals (RSs), a broadcast channel, or system information (SI).  (WOMACK, see at least para. 62 of fig. 3C along with para. 35, e.g. the relay node forwards the attach message to the UA)

Regarding claim 4, Krishnaswamy in view of WOMACK teaches store digital samples of copies of signals received from the at least one network entity; and generate the signals based on the stored digital samples.  (WOMACK, see at least para. 62 of fig. 3C, e.g. relay node receives an attach message from the access node and then forwards the attach message to the UA)

Regarding claim 5, Krishnaswamy in view of WOMACK teaches obtain information sufficient to generate the RSs; and generate the RSs based on the obtained information.  (WOMACK, see at least para. 62 of fig. 3C along with para. 28, e.g. receives an attach message, and then forwards the attach message for attaching process)

Regarding claim 6, Krishnaswamy in view of WOMACK teaches the information comprises at least one of a physical cell identity (PCI) or timing information. (WOMACK, see at least para. 62 of fig. 3C along with para. 35, e.g. timing alignment for attach messages)

Regarding claim 7, Krishnaswamy in view of WOMACK teaches the information is obtained from the at least one network entity.  (WOMACK, see at least para. 62 of fig. 3C along with para. 28, e.g. receives an attach message, and then forwards the attach message for attaching process)

Regarding claim 8, Krishnaswamy in view of WOMACK teaches obtaining the information comprises deriving the information based on signals received from the at least one network entity.  (WOMACK, see at least para. 62 of fig. 3C along with para. 28, e.g. receives an attach message, and then forwards the attach message for attaching process)

Regarding claim 9, Krishnaswamy in view of WOMACK teaches participating in the access procedure comprises processing random access channel (RACH) transmissions.  (Krishnaswamy, see at least para. 123-124, e.g. beamformed random access procedure; WOMACK, see at least fig. 3C, e.g. random access channel (RACH))

Regarding claim 11, Krishnaswamy in view of WOMACK teaches processing RACH transmissions comprises at least one of: measuring received power to detect if a RACH transmission is received; or searching for a reduced set of RACH preamble candidates.  (WOMACK, see at least fig. 3C along with para. 40, e.g. preambles used in fig. 3C is one of the two preamble groups available)

Regarding claim 12, Krishnaswamy in view of WOMACK teaches provide a report to the at least one network entity indicating a result of detecting RACH transmissions.  (WOMACK, see at least fig. 3C along with para. 65, e.g. the relay node can transmit a message to the access node to indicate that the relay node has received the preamble)

Regarding claim 13, Krishnaswamy in view of WOMACK teaches the report comprises at least one of: an indication of one or more detected RACH preamble identifiers (IDs); time and frequency resources of one or more detected RACH preamble IDs; a received signal metric for one or more detected RACH preamble IDs; timing information for one or more detected RACH preamble IDs; at least one of transmit or receive beams for one or more detected RACH preamble IDs; or transmit power for one or more detected RACH preamble IDs.  (WOMACK, see at least fig. 3C along with para. 65, e.g. the message can contain an identification of the UA and/or channel state information)

Regarding claim 14, Krishnaswamy in view of WOMACK teaches receive, from the at least one network entity after providing the report, control information for processing additional RACH-related messages; and process the additional RACH-related messages in accordance with the control information.  (WOMACK, see at least para. 62 and 28, in view of background teaching in at least para. 38-42, e.g. receives an attach message for the attaching processes from the access node, after reporting the receipt of the preamble)

Regarding claim 15, Krishnaswamy in view of WOMACK teaches the control information indicates at least one of content or resources for at least one of the additional RACH-related messages that is to be relayed from the at least one network entity to a user equipment (UE).  (WOMACK, see at least para. 62 and 28, e.g. the relay node receives an attach message from the access node, then forwards the attach message to the UA)

Regarding claim 28, this claim is rejected for the same reasoning as claim 1 except this claim is in method claim format.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of WOMACK, as applied to claims 1 and 9 above, and further in view of Tsai; Chiou-Wei (US 20190053272 A1, hereinafter Tsai).

Regarding claim 10, Krishnaswamy in view of WOMACK teaches processing the RACH transmissions comprises monitoring RACH to detect RACH preamble candidates, and further comprising forwarding the RACH transmissions corresponding to the detected RACH preamble candidates.  (WOMACK, see at least fig. 3C along with para. 40, e.g. preambles used in fig. 3C is one of the two preamble groups available)
Krishnaswamy in view of WOMACK differs from the claim, in that, it does not specifically disclose [monitoring] RACH occasions (ROs), which is well known in the art and commonly used for reducing access latency.
Tsai, for example, from the similar field of endeavor, teaches similar or known mechanism of [monitoring] RACH occasions (ROs) (in general, see fig. 4-5 and corresponding paragraphs, in particular, see at least para. 57, e.g. steps 408 and 410), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Tsai into the apparatus of Krishnaswamy in view of WOMACK for reducing access latency.

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive.  Examiner provides explanations in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“However, while Krishnaswamy teaches that the repeater “retransmit[s] the signals received from the service side receiver(s) ... without the signals being decoded,” Krishnaswamy fails to teach that the repeater in Krishnaswamy (e.g., on which the Office Action appears to rely for teaching the first wireless device of claim 1) participates in an access procedure between the gNB (e.g., on which the Office Action appears to rely for teaching the network entity of claim 1) and the UE (e.g., on which the Office Action appears to rely for teaching the second wireless device of claim 1) by “at least generating and sending RF signals, via the transmit beams,” (emphasis added) to the UE as specified by claim 1. Instead, the repeater disclosed in Krishnaswamy merely retransmits received signals that were generated at the gNB. In contrast, Applicant’s claim 1 specifies that the first wireless device participates in the access procedure by generating and transmitting the RF signals to the second wireless device, for example, rather than receiving them from the network entity and forwarding them to the second wireless device.
…

Accordingly, for at least these reasons, Applicant submits that Krishnaswamy fails to teach or suggest “participat[ing] in an access procedure between the at least one network entity and the at least one second wireless device by at least generating and sending RF signals, via the transmit beams, to the at least one second wireless device,” (emphasis added) as recited in claim 1 and similar features recited in claim 28.”  (Remarks, pages 8, 9, and 10)

The examiner respectfully disagrees.  To be more specific, Krishnaswamy in its fig. 8 and fig. 9 show the repeater’s components and the functions of some of these components, respectively.  As disclosed, the repeater has to receive the signal, process the signal, and re-generate the received signal (e.g. generating), before it can be retransmitted (e.g. sending) to.  While there are many such evidences in Krishnaswamy, the examiner would like to point out that at least para. 94 indicates a signal needs to be amplified as being one example, but not limited to just such example.  Therefore, Krishnaswamy indeed teaches or suggests the argued features recited in claim 1.
	NOTE: the arguments in mostly page 9 of the Remarks that explain how the feature “generating and sending RF signals…” are noted.  However, the two examples given there and in the specification (i.e. para. 107, 109, 112, and 125) are: (a) quite distinct to each other, and (b) not define in claim 1.  The examiner encourages the applicant to further and clearly define the argued features in claim 1 for compact prosecution purposes.

Regarding claim 10, this claim depends from claim 1.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented.  

Accordingly, all pending dependent claims of the independent claims 1, and 28, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465